WALLACE, District Judge.
The invoice upon which the plaintiffs entered an importation of merchandise was as follows:
■“Merchandise, frs. 8670 25 Discount for cash, on gross am’t, 2 p. c. 175 30 Frs. 8494 95
Terms cash; if not paid cash, interest to be added at the rate of C per cent.” The collector refused to allow the two per cent, discount, and the merchandise was appraised as of the invoice price, at 8670.25 francs. This action is brought to recover the duty •exacted on the two per cent disallowed, and the only question is, whether or not the discount should have been allowed, in aseer-' taining the invoice price, it being conceded that .the net invoice price was the actual market value of the goods in the country of exportation. As I construe the invoice, it evidences a sale for cash, at the price of ■8494.95 francs. The purchaser has no term of credit, but the price is due on delivery, and, for any delay in making payment, the Interest is stipulated at the rate of six per cent. The transaction is materially different from a sale on credit, where, by the terms, a •discount is to be allowed, if cash is paid before the term of credit expires, and is, therefore, distinguishable from Ballard v. Thomas, 19 How. [60 U. S.] 382. In such case, the purchaser has an option to pay the regular price for the goods, or to satisfy the contract at a reduced sum, by performance at an earlier day than the contract day. In the present case, if the rights of the parties are to be controlled by the contract evidenced by the invoice, (and no other evidence was presented to the collector, or on the trial,) the purchaser has no option, and the vendor can in no event exact more than the net price and interest..
It is urged, that the appraisal is conclusive as to the value of the merchandise, and, even if erroneous, in the absence of fraud, authorized the collector to exact the amount which he required to be paid. But, the return of the appraisers shows that the market value of the merchandise was not a subject of inquiry. They attempt to return the invoice price, and the form of the return is such as to present simply the question for the consideration of the collector, whether the gross or the net price was the invoice price.
Judgment for plaintiff.